 Case 3:20-cv-00988-G-BH Document 10 Filed 12/08/20             Page 1 of 2 PageID 51



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




BILLY M. GRIMES,                             )
     ID # 45225-177                          )
                                             )
             Petitioner,                     )
                                             )      CIVIL ACTION NO.
VS.                                          )
                                             )      3:20-CV-0988-G (BH)
K. ZOOK, WARDEN,                             )
                                             )
             Respondent.                     )
                                             )

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion

that the Findings and Conclusions of the Magistrate judge are correct and they are

accepted as the Findings and Conclusions of the Court. For the reasons stated in the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge, the

petitioner’s Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 is

SUMMARILY DISMISSED with prejudice.

      A certificate of appealability (COA) is not required for a federal detainee to appeal

the denial of relief under 28 U.S.C. § 2241. See Padilla v. United States, 416 F.3d 424,

425 (5th Cir. 2005). If the petitioner files a notice of appeal, he must pay the $505.00
 Case 3:20-cv-00988-G-BH Document 10 Filed 12/08/20            Page 2 of 2 PageID 52



apellate filing fee or submit a motion to proceed in forma pauperis and a properly signed

certificate of inmate trust account.




SO ORDERED.

December 8, 2020.

                                         ________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
